Citation Nr: 1401538	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  12-33 703A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for status post coronary artery bypass graft and myocardial infarction due to coronary artery disease, to include as a result of herbicide exposure.

2.  Entitlement to service connection for status post left nephrectomy with renal cell carcinoma, to include as a result of herbicide exposure.

3.  Entitlement to service connection for skin cancer to include squamous cell carcinoma of the left ear and cancer of the left forearm, to include as a result of herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. Becker, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to February 1970.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions dated in June and November 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.


FINDING OF FACT

The Veteran died in October 2013.


CONCLUSION OF LAW

Due to the Veteran's death, the Board has no jurisdiction to adjudicate the merits of the claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013); Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of his claim.  As a matter of law, a Veteran's claim does not survive his death.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330 (1997); Landicho v. Brown, 7 Vet. App. 42 (1994).  This appeal on the merits is moot and must be dismissed for lack of jurisdiction.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013).

The Board intimates no opinion as to the merits of the claims on appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2013).  Dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  A request must be filed not later than one year after the date of the Veteran's death.  Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145 (2008) (creating new 38 U.S.C.A. § 5121A concerning substitution when a claimant dies on or after October 10, 2008).  A person eligible for substitution includes a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C.A. § 5121(a).  An eligible person seeking substitution in an appeal that has been dismissed by the Board due to the claimant's death should file a request for substitution with the RO from which the claim originated.


ORDER

The appeal is dismissed.



		
HARVEY P. ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


